Irvine, C.
This was an action of replevin by the plaintiff in error against the defendants in error for a horse, a harness, and a buggy. The plaintiff claimed under chattel mortgage. The defendants claimed an agister’s lien on the horse and made no claim for the other property. The court directed the jury to return a verdict in favor of the defendants for the horse. The plaintiff prosecutes error. The only questions presented are the sufficiency of the evidence and the propriety of the peremptory instruction given by the court. Each of these questions requires for its solution an examination of the evidence. What purports to be a bill of exceptions in the case has not been settled or allowed either by the judge or the clerk, and it therefore cannot be considered for any purpose.
Judgment affirmed.